Citation Nr: 1142608	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Whether the overpayment of VA disability compensation was properly created.

2.  Entitlement to waiver of overpayment of VA benefits stemming from the payment of VA disability benefits following the Veteran's recall to active duty in 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 2001 to January 2006.  Additionally, the Veteran was recalled to active duty in December 2007, and it is unclear whether he remains on active duty as of the writing of this decision.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision. 

It is unclear from the record when exactly his time on active duty recommenced, as it may either been December 3, 2007 or January 1, 2008; and it is unclear how long the period of overpayment lasted, as the RO concluded in an October 2009 statement of the case that the debt created between May 28, 2008 and August 23, 2008, was not valid.  Additionally, the Veteran paid back $50 of the overpayment.  An accounting of the debt was ordered, but it does not appear to be of record.  As such, the exact amount of the overpayment which remains is unclear.  However, ultimately the amount is an accounting determination, not a legal one; and, therefore, the Board may proceed with the adjudication of whether a waiver of overpayment is warranted, without knowing the ultimate dollar amount in question. 


FINDINGS OF FACT

1.  The Veteran was recalled to active duty in December 2007, and while on active duty the Veteran concurrently received active duty military pay and VA disability compensation until August 23, 2008, resulting in an overpayment of VA disability compensation. 

2.  The Veteran's indebtedness was validly created.

3.  The Veteran notified VA prior to going on active duty that they should stop his disability payments, but VA failed to do so.

4.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.

5.  While VA provided VA disability benefit payments while the Veteran was collecting active duty pay; any fault on the part of the Veteran in the creation of this debt is outweighed by the fault of VA.

6.  Requiring the Veteran to repay this debt would result in undue hardship such that recovery of the remaining debt is considered to be against equity and good conscience.


CONCLUSION OF LAW

The overpayment was validly created, but the criteria for waiver of recovery of an overpayment of VA disability compensation benefits have been met.  38 U.S.C.A.  §§ 5302, 5304 (West 2002); 38 C.F.R. §§ 1.956 , 1.962, 1.963, 1.965, 3.654 , 3.700 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA does not apply to a claim of overpayment under Chapter 35 of Title 38 of the United States Code.  Barger v. Principi, 16 Vet. App. 132 (2002). 

The Veteran is a member of the Marine reserves and has served several stints of active duty.  Most recently, the Veteran was recalled to active duty on approximately December 3, 2007 (although the Veteran contends that his service in December 2007 was active duty for training and not actually active duty, and that his time on active duty commenced January 1, 2008; however, given the disposition of this appeal, the determination as to the official is ultimately inconsequential).  At the time he was recalled, the Veteran was receiving VA disability at the 30 percent rate.  Following his recall to active duty, the Veteran continued to receive disability payments from VA until August 23, 2008.  The RO concluded in a January 2010 statement of the case that the debt created from May 28, 2008 to August 23, 2008 was not valid, but found that the debt that was created from December 3, 2007 until May 27, 2008 was valid.

The Board will now address the validity of the remaining debt.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A.  § 5302; 38 C.F.R. § 1.962.  

Here, an overpayment was clearly created, as the Veteran undisputedly received VA disability compensation payments while concurrently receiving active duty military pay.  38 U.S.C.A. § 5304(c); 38 C.F.R. §§ 3.654 and 3.700.  

The Veteran has repeatedly argued that he informed VA that he had been recalled to active duty, and, therefore, he was not at fault in creating the overpayment of VA disability compensation.  However, balancing of fault requires equitable relief, and the Board does not have the authority to grant equitable relief in determining whether an overpayment was properly created under 38 U.S.C.A. § 5304, which is a matter of statutory interpretation.  Rather, the balancing of fault is a factor in determining a waiver of the indebtedness.

Accordingly, the Board concludes the overpayment in question is a valid debt because the Veteran received benefits to which he was not entitled.  See 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a).  The Board will now turn to whether a waiver of overpayment is warranted.

Where there is no fraud, misrepresentation, or bad faith is shown on the Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  Here, the facts of this case do not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question.  As such, the Board must now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

In determining whether collection of the overpayment would be against "equity and good conscience" consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor vs. the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965.

38 C.F.R. § 1.965 also provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a).

The Veteran seeks waiver of recovery of an overpayment of VA disability benefits (created during 2007-2008); asserting that he is not at fault in the creation of this debt, and that collection of this debt would result in undue hardship.

In March 2009, the Veteran's request for a waiver of indebtedness created by the overpayment of VA disability benefits was denied as it was found that the overpaid funds increased the Veteran's assets, creating a financial gain at Government expense.  It was also found that the Veteran was at fault in the creation of the debt by failing to inform VA; and that repayment of this debt would not defeat the purpose of the benefit was intended for (as there was evidence of discretionary spending, future income increase potential with spousal employment and education levels).  Change of position was not considered.  In consideration of the standards of equity and good conscience, it was determined that these principles outweighed any claimed financial hardship.

Turning to the factors of equity and good conscience, the first and second elements pertain to the fault of the debtor versus the fault of VA.  In this case, the Veteran has adamantly maintained that he informed VA on multiple occasions that he was being recalled to active duty.  For example, in a September 2008 letter, the Veteran asserted that he had made numerous attempts to notify the San Diego RO of his change in military status, so that his disability checks could be temporarily suspended.  He added that he distinctly recalled two separate occasions that he had returned documentation stating that he had returned to active duty in January 2008.  Additionally, the Veteran asserted that on two or three occasions in 2008 he had worked with customer service representatives at the RO over the phone in an effort to update VA on his current situation.

In April 2009, the Veteran wrote that on two or three occasions, he was briefed via telephone from the San Diego RO that his payments had been suspended, he also reported mailing the forms stating that he was back in uniform.

In September 2009, the Veteran testified at a RO hearing that he first tried to alert VA to his possible change of status in the fall of 2007 (September or October); and then once fiscal year 2007 began, he recalled sending two additional pieces of correspondence to the St. Louis RO, which he suggested must have gone unnoticed.

In his substantive appeal in February 2010, the Veteran once again recounted the numerous times he attempted to inform VA of his change in status.

In making all determinations, the Board must fully consider the lay assertions of record, as a layperson such as the Veteran is competent to report on that of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
   
In this case, the Veteran has repeatedly asserted that he attempted to inform VA of his change in duty status.  While there is no documented evidence of these attempts, the Veteran's statements are consistent, and his contentions are plausible given the fact that he was located in a different region of the country from the RO which had his file.  This conclusion is bolstered by the fact that several of the times the Veteran reported contacting VA were by telephone with the St. Louis RO, reducing the chance that a report of contact would make it into his claims file at the RO in San Diego.

Moreover, during this time, the Veteran was busy moving around to accommodate his training.  For example, at the Veteran's hearing, it was pointed out that while the Veteran lived in St. Louis following his initial stint on active duty, his claims file remained at the San Diego RO; and that when he was initially getting called up he began training with a reserve unit in Illinois.  

Also of support to the Veteran's claim that VA did not follow through on suspending his VA benefits for several months after VA was clearly on notice of his change in status (a May 28, 2008 report of contact clearly documents the fact that VA knew that the Veteran was back on active duty, yet the Veteran's VA disability payments still continued for months thereafter, before finally being put on hold in August 2008).  

Given the consistency of the Veteran's statements, the Board concludes that they are entitled to weight, and serve to demonstrate that he did, in fact, alert VA to his change in status.  Therefore, the responsibility in the creation of the overpayment of benefits rests primarily with VA, inasmuch as it was VA's failure to process the Veteran's return to active duty that created the overpayment.

The third element addresses whether the Veteran would be subjected to undue hardship if the debt were recovered.  During the course of the appeal, the Veteran completed several Financial Status Reports (FSR).  The most recent report was submitted in December 2009, showing a deficit of $2,633 per month, resulting from an income of $7,505, minus monthly expenses.  While many of these expenses are non-essential items (such as spending on computers and other electronics, cable television and a Roth IRA), the fact remains that the Veteran is clearly under financial strain. 
 
Additionally, when the Veteran's waiver request was first considered, he was married, and his spouse's income was a significant portion of the Veteran's household income.  Moreover, the spouse's income was clearly identified as an important factor in the Veteran's ability to repay the overpayment.  Unfortunately, since that time, the Veteran has either gotten, or is in the process of getting, divorced, which he explained in his substantive appeal cut his annual household income by approximately 2/3.  

While many of the Veteran's obligations are non-essential such as spending on electronics, there is no doubting the fact that the Veteran is clearly under financial strain and debt for a variety of reasons, including the drop in housing prices, divorce, and, not insignificantly, because of military obligation which has forced him to alter his educational path and strained his marriage with relocations and deployment. 

The Board acknowledges that "financial hardship" is primarily intended to mean that a veteran would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here.  However, in this case, the Board concludes that at the very least that financial hardship is a wash in the determination of whether a waiver is warranted, given the hardship that the recall onto active duty has caused the Veteran.

With regard to the fourth element, one of the primary purposes of the Veteran receiving disability benefits was to acknowledge the impairment caused by the Veteran's sacrifice to the country.  To require the Veteran to repay the overpayment in this case would clearly defeat the purpose of the benefit. 

It is true that to grant a waiver of overpayment would cause an "unjust enrichment" of the Veteran in that he clearly received assistance to which he was not entitled.  Furthermore, there is no indication that the Veteran detrimentally relied on the additional money.  However, when weighed against the other factors, the Board concludes that these factors are overshadowed by the other considerations.

The debt in this case was created through no fault of the Veteran and the debt arose during a very tumultuous time in the Veteran's life when he was recalled to active duty, which interrupted his graduate education and strained his marriage leading ultimately to divorce.  As such, the Board concludes that it would be against the principles of equity and good conscience to deny a waiver of overpayment in this case in this case.

Accordingly, the Veteran's request for a waiver of the recovery of overpayment is granted.

ORDER

Waiver of overpayment of a validly created debt is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


